Esci-iweilee, J.
(dissenting). In this case the testimony is to me clear, satisfactory, and convincing that the testatrix was competent to make a will and that the one propounded here v?as one that she wished to make and that it was not the result of undue influence.
Nothing would be gained by a recital of the facts which lead me to this conclusion and I shall do no more than thus register my protest against what seems to be a disposing of the property of the testatrix in a manner different from what she, having a right to declare her wishes and having freely declared them, willed that it should go.
The proponent and appellant Wallace J. Kircher moved for a rehearing.
In support of the motion there was a brief on behalf of the appellants by Frank II. Ilamiaford and Hubert O. Wolfe *561of Milwaukee, attorneys for said proponent, and Charles 8. Thompson and Henry Mahoney of Milwaukee, of counsel, and by W. H. Churchill of Milwaukee, guardian ad litem for Appolonia Wolters and Catherine Mueller.
Edgar L. Wood of Milwaukee, for tbe respondents.
The motion was denied, with $25 costs, on February 5, 1918.
Owen-, J., took no part.